       Case: 1:19-cv-01610 Document #: 62 Filed: 05/13/19 Page 1 of 3 PageID #:342




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER MOEHRL, on behalf of    )
himself and all others similarly situated,
                                    )
                                    )
      Plaintiff,                    )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea R. Wood
                                    )
THE NATIONAL ASSOCIATION OF         )                Magistrate Judge M. David Weisman
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
RE/MAX HOLDINGS, INC. and KELLER )
WILLIAMS REALTY, INC.               )
                                    )
      Defendants.                   )
____________________________________)


                                NOTICE OF JOINT MOTION

         TO:   Counsel of Record (via email)

         PLEASE TAKE NOTICE that on Thursday, May 16, 2019, at 9:00 a.m., the undersigned

counsel shall appear before the Honorable Judge Andrea R. Wood, or any judge appearing in her

stead, at Courtroom 1925 of the U.S. District Court for the Northern District of Illinois, 219

South Dearborn, Chicago, Illinois 60604, and then and there present their Joint Motion for Leave

to File Briefs in Excess of 15 Pages and for Entry of Briefing Schedule Relating to Defendants’

Motions to Dismiss, which has been filed in conjunction with this Notice and is hereby served on

you.
   Case: 1:19-cv-01610 Document #: 62 Filed: 05/13/19 Page 2 of 3 PageID #:343




Dated: May 13, 2019                      Respectfully submitted,




                                         /s/ Paula W. Render
                                         Paula W. Render
                                         Erin L. Shencopp
                                         Eddie Hasdoo
                                         JONES DAY
                                         77 West Wacker Drive, Suite 3500
                                         Chicago, IL 60601-1692
                                         Telephone:    (312) 269-1555
                                         Facsimile:    (312) 782-8585
                                         prender@jonesday.com


                                         Counsel for Defendant RE/MAX Holdings,
                                         Inc.




                                      -2-
    Case: 1:19-cv-01610 Document #: 62 Filed: 05/13/19 Page 3 of 3 PageID #:344




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed the foregoing NOTICE OF

JOINT MOTION using the CM/ECF system, which will electronically send notice to counsel for

all parties who have appeared in this case.


                                              /s/ Eddie Hasdoo
                                              Counsel for Defendant RE/MAX Holdings, Inc.
